                                                                1 Marquis Aurbach Coffing
                                                                  Cody S. Mounteer, Esq.
                                                                2 Nevada Bar No. 11220
                                                                  Chad F. Clement, Esq.
                                                                3 Nevada Bar No. 12192
                                                                  10001 Park Run Drive
                                                                4
                                                                  Las Vegas, Nevada 89145
                                                                5 Telephone: (702) 382-0711
                                                                  Facsimile: (702) 382-5816
                                                                6 cmounteer@maclaw.com
                                                                  cclement@maclaw.com
                                                                7
                                                                  Law Offices of Philip A. Kantor, P.C.
                                                                8 Philip A. Kantor, Esq.
                                                                  Nevada Bar No. 6701
                                                                9 1781 Village Center Circle, Suite 120
                                                                  Las Vegas, Nevada 89134
                                                               10 Telephone: (702) 255-1300

                                                               11 Facsimile: (702) 256-6331
MARQUIS AURBACH COFFING




                                                                  prsak@aya.yale.edu
                                                               12
                          (702) 382-0711 FAX: (702) 382-5816




                                                                  Attorneys for Interior Electric
                                                               13
                                Las Vegas, Nevada 89145




                                                                                                UNITED STATES DISTRICT COURT
                                  10001 Park Run Drive




                                                               14
                                                                                                      DISTRICT OF NEVADA
                                                               15
                                                                  INTERIOR ELECTRIC INCORPORATED
                                                               16 NEVADA, a domestic corporation,                  Case Number: 2-18-cv-01118-JAD-VCF

                                                               17                            Plaintiff,

                                                               18        vs.
                                                                                                                 STIPULATION AND ORDER TO EXTEND
                                                               19 T.W.C. CONSTRUCTION, INC., a Nevada             OPPOSITION DEADLINE TO ECF. 259
                                                                  corporation; TRAVELERS CASUALTY AND             TWC CONSTRUCTION’S MOTION TO
                                                               20 SURETY COMPANY OF AMERICA, a                         DISQUALIFY COUNSEL
                                                                  Connecticut corporation; MATTHEW RYBA, an
                                                               21 individual; GUSTAVO BAQUERIZO, an
                                                                  individual; CLIFFORD ANDERSON, an
                                                               22 individual; POWER UP ELECTRIC
                                                                  COMPANY, a Nevada corporation, dba POWER
                                                               23
                                                                  ON ELECTRIC COMPANY; BAMM
                                                               24 ELECTRIC LLC, a Nevada limited liability
                                                                  company; PROLOGIS, L.P., a Delaware limited
                                                               25 partnership; AML PROPERTIES, INC., a
                                                                  Nevada corporation; AML DEVELOPMENT 3,
                                                               26 LLC; a Nevada limited liability corporation;
                                                                  LAPOUR PARTNERS, INC., a Nevada
                                                               27 corporation; DON FISHER, an individual;
                                                                                                          Page 1 of 3
                                                                                                                           MAC:14814-001 4370849_1 5/21/2021 10:46 AM
                                                                1 PHILCOR T.V. & ELECTRONIC LEASING,
                                                                  INC., a Nevada corporation, dba NEDCO; QED,
                                                                2 INC., a Nevada corporation; TURTLE &
                                                                  HUGHES, Inc., a New Jersey corporation; DOES
                                                                3 I-X, inclusive; and ROE CORPORATIONS I-X,
                                                                  inclusive,
                                                                4

                                                                5                          Defendants.
                                                                         STIPULATION AND ORDER TO EXTEND OPPOSITION DEADLINE TO ECF. 259
                                                                6              TWC CONSTRUCTION’S MOTION TO DISQUALIFY COUNSEL

                                                                7
                                                                           It is hereby stipulated and agreed by and between Plaintiff and Counterdefendant Interior
                                                                8
                                                                    Electric Incorporated Nevada and Counterdefendant Interior Electric Incorporated, through the law
                                                                9
                                                                    firm of Marquis Aurbach Coffing and the Law Offices of Philip A. Kantor, P.C.; Defendant and
                                                               10
                                                                    Counterclaimant TWC Construction, Defendant Travelers Casualty and Surety Company of
                                                               11
MARQUIS AURBACH COFFING




                                                                    America, Defendant Matthew Ryba, and Defendant Mark Wilmer, through the law firm of Green
                                                               12
                                                                    Infuso, LLP; (collectively, “Parties”), hereby submit this joint stipulation to extend the deadline to
                          (702) 382-0711 FAX: (702) 382-5816




                                                               13
                                                                    file Interior Electric Incorporated Nevada’s Opposition to TWC Construction, Inc.’s Motion to
                                Las Vegas, Nevada 89145
                                  10001 Park Run Drive




                                                               14
                                                                    Disqualify Counsel.
                                                               15
                                                                           Accordingly, the parties hereby stipulate and agree as follows:
                                                               16
                                                                    1.     Defendant TWC Construction’s Motion to Disqualify Counsel was filed on May 10, 2021;
                                                               17
                                                                    2.     The deadline for Plaintiff Interior Electric Incorporated Nevada’s Opposition to Defendant’s
                                                               18
                                                                    Motion to Disqualify Counsel which is currently May 24th, 2021, shall be extended to and include
                                                               19
                                                                    June 1, 2021.
                                                               20
                                                                    ///
                                                               21

                                                               22
                                                                    ///
                                                               23

                                                               24
                                                                    ///
                                                               25

                                                               26
                                                                    ///
                                                               27
                                                                                                                 Page 2 of 3
                                                                                                                                       MAC:14814-001 4370849_1 5/21/2021 10:46 AM
                                                                1 3.      The deadline for TWC Construction’s Reply in Support of Motion to Disqualify Counsel
                                                                2 shall be due on June 8, 2021.

                                                                3         IT IS SO STIPULATED.
                                                                4 Dated this 21st day of May, 2021.            Dated this 21st day of May, 2021.
                                                                5 MARQUIS AURBACH COFFING                      GREEN INFUSO, LLP
                                                                6
                                                                    By: /s/Cody S. Mounteer                    By: /s/Michael V. Infuso______
                                                                7       Cody S. Mounteer, Esq.                     Michael Infuso, Esq.
                                                                        Nevada Bar No. 11220                       Keith Barlow, Esq.
                                                                8       Chad F. Clement, Esq.                      Sean Kirby, Esq.
                                                                        Nevada Bar No. 12192                       3030 S. Jones Blvd., #101
                                                                9                                                  Las Vegas, NV 89146
                                                                        10001 Park Run Drive
                                                                                                                   minfuso@greeninfusolaw.com
                                                               10       Las Vegas, Nevada 89145                    kbarlow@greeneinfusolaw.com
                                                                        cmounteer@maclaw.com                       skirby@greeneinfusolaw.com
                                                               11       cclement@maclaw.com
MARQUIS AURBACH COFFING




                                                                                                                   Attorneys for TWC Construction; Travelers
                                                                        Attorneys for Plaintiff                    Casualty and Surety Company of America;
                                                               12                                                  Matthew Ryba
                          (702) 382-0711 FAX: (702) 382-5816




                                                               13
                                Las Vegas, Nevada 89145
                                  10001 Park Run Drive




                                                               14                                            ORDER
                                                               15                                           IT IS SO ORDERED:
                                                               16

                                                               17

                                                               18
                                                                                                                          5-24-2021
                                                                                                            DATED:
                                                               19

                                                               20                                 END OF STIPULATION AND ORDER
                                                               21

                                                               22

                                                               23

                                                               24

                                                               25

                                                               26
                                                               27
                                                                                                            Page 3 of 3
                                                                                                                                 MAC:14814-001 4370849_1 5/21/2021 10:46 AM
